              Case 1:20-cv-07344-KNF Document 21 Filed 12/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ROBERT RITCH, M.D. and ROBERT RITCH,                                :
M.D., LLC,                                                           :
                                                                     :
                                        Plaintiffs,                  :        ORDER
                                                                     :
                    -against-                                        :   20-CV-7344 (KNF)
                                                                     :
NEW YORK EYE AND EAR INFIRMARY and                                   :
JAMES C. TSAI, M.D., MT. SINAI,                                    :
                                                                     :
                                        Defendants.                  :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held on December 3, 2020, with counsel to the respective

parties. Based on the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.        all discovery, of whatever nature, be initiated so as to be completed on or before

                   April 30, 2021;

         2.        the last date on which to amend pleadings will be January 15, 2021;

         3.        the last date on which to join additional parties will be January 15, 2021;

         4.        a telephonic status conference will be held with the parties on March 4, 2021, at

                   11:15 a.m. The parties shall use dial in (888) 557-8511 and enter access code

                   4862532;

         5.        any dispositive motion shall be filed on or before June 1, 2021;

         6.        the response to any such motion and any reply shall be made in accordance with

                   Local Civil Rule 6.1 of this court; and

         7.        if no dispositive motion is made, the parties shall submit their joint pretrial order to

                   the Court on or before June 1, 2021. That document must conform to the
        Case 1:20-cv-07344-KNF Document 21 Filed 12/04/20 Page 2 of 2




             requirements for such an order that are found in the Court’s Individual Rules of

             Practice.

Dated: New York, New York                            SO ORDERED:
       December 4, 2020




                                                2
